Citation Nr: 1527413	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for pervasive traumatic degenerative disc disease L3-L4, L5-S1; with L5 right nerve impingement (low back disability). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.D. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to September 1985 and from August 1987 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran provided testimony before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the record.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, however, the Court recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, the record reflects that the Veteran was notified in June 2015 of the RO's decision to grant the claim of entitlement to TDIU, effective April 29, 2014.  Subsequently, the Veteran has not submitted a notice of disagreement with respect to the effective date of the grant of entitlement to TDIU.  Thus, the Board does not have jurisdiction over the claim as the claim of entitlement to TDIU was separately adjudicated and has not been perfected for appellate review.    


FINDING OF FACT

The preponderance of the evidence does not indicate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, incapacitating episodes totaling at least six weeks in the last twelve months, or neurological impairments associated with the low back disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard May 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to assist the Veteran in the development of his claim.  All obtainable evidence adequately identified by the Veteran relative to his claim have been obtained and associated with the claims file.  In this regard, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been associated with the claims file.  

The Veteran was afforded VA examinations in May 2011 and December 2014.  The examination reports, when read together, are adequate to determine the severity of the Veteran's lumbar spine disability as the examiners acknowledged an understanding of the Veteran's pertinent medical history, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and extent of the Veteran's lumbar spine symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no indication that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the VLJ asked pertinent questions and the Veteran provided testimony regarding the severity of his low back disability.  The VLJ also sought to identify any outstanding pertinent records, to include his medical treatment history.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Increased Rating Claim 

By way of background, the Veteran was granted service connection for a low back disability in a June 2003 rating decision, and was assigned a noncompensable rating effective August 27, 2002.  He then submitted subsequent increased rating claims and was eventually assigned a 20 percent rating effective October 18, 2005 in a June 2006 rating decision.  A March 2010 rating decision granted a 40 percent rating for low back disability effective October 9, 2009.  In April 2010, the Veteran stated that he was satisfied with the rating.  He then submitted an increased rating claim in April 2011.  Thus, the appeal period before the Board begins in April 2011, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

The Veteran contends that he is entitled to a rating in excess of 40 percent as his disability is more severe than the currently assigned rating.  However, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the low back disability warrants a rating in excess of 40 percent. 

As noted above, a rating in excess of 40 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012).  Here, there is no probative evidence of record that the Veteran has ankylosis of the lumbar spine.  

The May 2011 VA examination report noted that he had forward flexion to 30 degrees and the December 2014 VA examination report noted that he had forward flexion to 50 degrees.  The examination reports specifically stated that he did not have ankylosis of the thoracolumbar spine.  SSA records reveal that the Veteran's lumbar spine was examined in July 2014.  He had lumbar spine flexion to 20 degrees, thus indicating that the lumbar spine was not ankylosed as he had some mobility.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012) (ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure).  

During the May 2015 Board hearing, the Veteran testified that he cannot lift more than ten pounds, and that he cannot bend, stoop, squat, or kneel.  He also reported difficulty with prolonged sitting, standing, and lying.  He stated that he will use a cane on rare occasion.  He further stated that he can complete certain chores in the house but that he can only work in short amounts of time in order to rest his back.  A May 2011 lay statement from a friend noted that the Veteran still hunts but in limited amounts and that he rarely goes ice fishing because he cannot carry the heavy equipment.  

Even though the Veteran described limitations of movement due to pain and difficulty performing certain tasks, the evidence of record notes that he can complete some household chores.  SSA records revealed that the Veteran could cook, clean, laundry, and shower by himself.  Even after considering the Veteran's lay statements regarding functional limitations resulting from pain, flare-ups, and limitation of motion, the Board finds that the probative evidence of record does not reveal a diagnosis of ankylosis.  Accordingly, the assignment of a rating in excess of 40 percent is not warranted. 

A rating in excess of 40 percent under the formula for rating IVDS based on incapacitating episodes is warranted when there are incapacitating episodes with a total duration of at least six weeks during the past twelve months.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  The Board acknowledges that the Veteran's lay statements that he often stays in bed due to pain.  He reported episodes of pain that last two to three days and occur once every other month.  See March 2012 VA Form 9.  However, as noted above, an incapacitating episode requires physician prescribed bed rest.  Moreover, pain that occurs for three days every other month does not constitute incapacitating episodes totaling at least six weeks during the past twelve months.  The May 2011 VA examination report noted that the Veteran did not have incapacitating episodes as a result of spine disease and the December 2014 examination report noted that the Veteran does not have IVDS.  As such, an assignment of a rating in excess of 40 percent is not warranted under the formula for rating IVDS based on incapacitating episodes. 

In reaching the decision that a disability rating in excess of 40 percent is not warranted, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  The Board further finds that staged rating is not warranted in the present case as the Veteran has not been diagnosed with ankylosis at any time during the appeal period.  

Neurological Impairments

As noted above, any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Here, there is no indication that the Veteran has a bowel or bladder impairment due to a lumbar spine disability.  See December 2014 VA examination report. 

The Board acknowledges the Veteran's lay statements regarding pain, numbness, and decreased sensation in his lower extremities.  See April 2011 claim and May 2011 lay statement.  The Board notes that lumbar neuritis and radiculopathy was noted in June 2011 and July 2011 VA treatment records.  A July 2011 MRI report noted impingement of the left lateral recess and sacroiliac nerve root.  An August 2011 EMG report, however, revealed no findings to suggest sacroiliac radiculopathy or generalized peripheral polyneuropathy.  It was further noted that there was no evidence of left lumbar radiculopathy, right lumbar radiculopathy, or generalized peripheral neuropathy.  It was specifically noted that the findings do not suggest an acute or chronic radiculopathy.   

The May 2011 VA examination report acknowledged the Veteran's lay statements regarding occasional radiating pain to the legs but a diagnosis of radiculopathy or neuropathy was not rendered.  The Veteran's reflex examination was normal in regards to his knee and ankle.  

A July 2014 SSA evaluation of the lumbar spine noted that the Veteran reported radicular pain in the bilateral legs and that he had some sensory deficit in the bilateral thighs that includes decreased sensation to touch and pain.       

However, the Veteran's December 2014 VA examination report revealed normal neurological findings.  The examiner specifically acknowledged the Veteran's lay statements regarding radiating pain and reviewed pertinent medical treatment records.  The examination report specifically stated that there were no signs of radiculopathy.  The Veteran had a negative straight leg raise test and had normal sensory examination of the bilateral lower extremities.  The examiner stated that the Veteran did not have any other signs or symptoms due to radiculopathy.  Moreover, the examiner specifically stated that there were no other neurological abnormalities or findings related to the lumbar spine condition.  

Thus, even though the Veteran reported radiating pain and some VA treatment records cite to lumbar neuritis, the Board finds it significant that August 2011 and December 2014 evaluations of the Veteran found no evidence of lumbar radiculopathy or neuropathy.  Moreover, the December 2014 examination report specifically stated that there was no evidence of any other neurological abnormality related to the lumbar spine.  As such, the Board finds that a separate rating for a neurological impairment related to the lumbar spine is not warranted. 

Extraschedular 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board acknowledges the Veteran's statements that he has difficulty standing, sitting or lying for prolonged periods of time, as well as his statements that he has pain on movement and difficulty bending, stooping, and kneeling.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set forth in the record.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.    

The Board also acknowledges the statements that the Veteran took time off from work due to his back pain.  As noted above, back pain is considered in the schedular rating criteria.  Moreover, it is noted that he was granted entitlement to TDIU effective the date of his last employment due to the impact of his service-connected disabilities on his ability to work.  Although the Veteran was granted TDIU due to the impact of his service-connected disabilities, review of the record does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. August 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's low back disability and referral for consideration of extraschedular rating is not warranted.    
  

ORDER

Entitlement to a rating in excess of 40 percent for low back disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


